Citation Nr: 1203052	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-18 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an earlier effective date for a 20 percent rating for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1973 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal, the Veteran in writing withdrew his appeal concerning an earlier effective date for a 20 percent rating for a duodenal ulcer.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the claim for an earlier effective date for a 20 percent rating for a duodenal ulcer have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2009, the Veteran initiated an appeal on the claim for an earlier effective date for an increase rating for a duodenal ulcer.

After the appeal was perfected, but before the Board promulgated a decision, the Veteran, in a writing dated in December 2011, withdrew the appeal.




A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As the claim is withdrawn, the appeal is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for an earlier effective date for a 20 percent rating for a duodenal ulcer is dismissed.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


